In a defamation action, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), entered June 9,1983, as required her to provide further responses to certain interrogatories. H Order affirmed insofar as appealed from, with costs. Plaintiff’s time to respond to the interrogatories is extended until 10 days after service upon her of a copy of the order to be made hereon, with notice of entry. | As to item No. 8, plaintiff has made a blanket claim of privilege, stating, inter alia, that the identity of an expert is not subject to disclosure. The privilege, however, is a limited one “designed to cover work done for purposes of litigation” (3A Weinstein-Korn-Miller, NY Civ Prac, par 3101.52, pp 31-142 — 31-143). In the absence of specification that the experts were retained for the purposes of litigation, Special Term’s determination was proper. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.